EXHIBIT 10.31

CORNING INCORPORATED

EXECUTIVE SUPPLEMENTAL PENSION PLAN

     CORNING INCORPORATED (the “Company”) hereby amends and restates the CORNING
INCORPORATED EXECUTIVE SUPPLEMENTAL PENSION PLAN (the “Plan”) for the benefit of
eligible Employees. The terms of this restated Plan apply to eligible Employees
who retire on or after December 6, 2006.

ARTICLE ONE
Definitions

     1.1 “Board” means the Board of Directors of Corning Incorporated.

     1.2 “Change in Control” means an event that is “a change in the ownership
or effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation” within the meaning of Section 409A and
that also falls within one of the following circumstances:

     (i) an offeror (other than the Company) purchases shares of Corning Common
Stock pursuant to a tender or exchange offer for such shares;

     (ii) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of the Company’s securities representing 50% or more of the combined
voting power of Company’s then outstanding securities;

     (iii) the membership of the Company’s Board of Directors changes as the
result of a contested election or elections, such that within any 12 month
period a majority of the individuals who are Directors at any particular time
were initially placed on the Board of Directors as a result of such a contested
election or elections; or

     (iv) the consummation of a merger in which the Company is not the surviving
corporation, consolidation, sale or disposition of all or substantially all of
the Company’s assets or a plan of partial or complete liquidation approved by
the Company’s shareholders.

     1.3 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

     1.4 “Committee” means the Compensation Committee of the Company’s Board of
Directors.

     1.5 “Company” means Corning Incorporated.

     1.6 “Employee” means any employee of a Participating Company who
participates in the Qualified Plan and who is a management or highly compensated
employee as such employees are defined in Title I of ERISA.

     1.7 “Normal Retirement Date” means the first day of the month following the
later of the Employee’s 65th birthday or the date the Employee has five vesting
years of service.

     1.8 “Participating Company” means the Company and any related entity that
meets the definition of “Company” in the Qualified Plan and which is approved by
the Committee as a Participating Company under this Plan.

     1.9 “Plan” means this Corning Incorporated Executive Supplemental Pension
Plan.

     1.10 “Qualified Plan” means The Corning Incorporated Pension Plan for
Salaried Employees.

198

--------------------------------------------------------------------------------

     1.11 “Section 409A” means Section 409A of Code, and the Treasury
regulations and other authoritative guidance issued thereunder.

     1.12 “Total and Permanent Disability” shall mean, based upon medical
evidence satisfactory to the Committee, the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or to be of long,
continued and indefinite duration.

ARTICLE TWO
Purpose and Intent of Plan

     2.1 The purpose of this Plan is to attract and retain a highly-motivated
executive workforce by providing to eligible Employees retirement benefits in
excess of those permitted under the Qualified Plan. The Plan is intended to
constitute an unfunded plan of deferred compensation for a select group of
management or highly-compensated employees as provided for in Title I of ERISA.
This Plan is also intended to comply with the requirements of Section 409A and
shall be interpreted consistent with that intent. The terms of this Plan shall
supersede any and all other plans and documents that may have terms that are
inconsistent with and/or are additional to the terms herein.

ARTICLE THREE
Eligible Employee

     3.1 The Committee, in its sole discretion, shall designate those Employees
who shall be eligible to participate in this Plan. All eligible Employees shall
be identified in such records as the Committee deems appropriate to establish
and maintain.

     Notwithstanding any provision to the contrary, an otherwise eligible
Employee shall be ineligible to participate and shall forfeit all rights to
receive any benefit payment under this Plan if such employee:

     (a) is terminated for cause, which determination shall be in the sole
discretion of the Committee and this determination shall be final and binding on
all persons; or

     (b) fails to comply with the terms of any noncompete, nonsolicitation,
confidentiality and/or similar agreement the eligible Employee has with the
Company. In connection with an eligible Employee’s initial or continued
participation in the Plan, each eligible Employee shall be required to execute a
noncompete, nonsolicitation, confidentiality and/or similar agreement with the
Company, the terms of which shall be established by the Company in its sole
discretion. Compliance with the terms of such agreements is an express condition
for receiving benefits under this Plan. If the Committee, in its sole
discretion, determines that an eligible Employee fails to comply with the terms
of such agreement or agreements, the eligible Employee shall forfeit all future
benefits under this Plan, and the eligible Employee shall promptly reimburse the
Company for any Plan benefits that were paid to the eligible Employee.

     An Employee who is designated as being eligible to receive benefits under
this Plan shall not be entitled to any benefits under the Corning Incorporated
Supplemental Pension Plan.

199

--------------------------------------------------------------------------------

ARTICLE FOUR
Benefits

     4.1 Benefit Amount. The benefit payable under this Plan is, as follows:

     A. Except for the individuals listed in Exhibit A, eligible Employees shall
accrue benefits under this Section 4.1A, subject to the vesting rule described
in the following sentence. An eligible Employee shall vest in his right to
receive a benefit under this Section 4.1A, if the eligible Employee: (i)
terminates employment after both reaching age 50 and attaining 10 years of
Credited Service; or (ii) was an eligible Employee who had attained age 55 as of
December 5, 2006 and whose age plus years of Credited Service as of December 5,
2006 totaled at least 65. If an eligible Employee fails to vest in his benefit
under the preceding sentence, he will receive the benefit set forth in Section
4.1C, rather than the benefit described in this Section 4.1A.

     An eligible Employee’s annual benefit under this Section 4.1A, calculated
as of the Employee’s Normal Retirement Date, is a straight life annuity equal to
(a) less (b), where:

     (a) equals the aggregate amount the eligible Employee would be entitled to
receive under the following formula:

      2% multiplied by the Employee’s Credited Service multiplied by the
Employee’s Average Compensation, and

      (b) equals the amount the eligible Employee is actually entitled to
receive under the Qualified Plan.

For purposes of calculating (a) above:

      (1) the term Compensation shall mean the total remuneration (before salary
reduction, if any, under the Company’s Management Deferral Plan, Supplemental
Investment Plan, Investment Plan or any other Code section 125, 132(f) or 401(k)
employee benefit plan) paid to an Employee by the Company for personal services
actually rendered, including cash payments of GoalSharing awards, Performance
Incentive Plan awards, Division Cash Awards, Individual Outstanding Contributor
Awards and certain other eligible cash bonuses, but excluding any Company
contributions paid under this Plan or any other employee benefit or deferred
compensation plan, awards under the Company’s Incentive Stock Plan, non-cash
bonuses, awards under the Corporate Performance Plan, the value of stock
purchase contracts, dividends or dividend equivalents thereon, reimbursed
expenses, overseas allowances, cost-of-living allowances, death benefits,
severance pay, signing bonuses, special achievement bonuses and other unusual
payments determined by the Committee in a non-discriminatory manner. The
Committee, in its sole discretion, may add to the items of includable
compensation other compensatory payments or benefits earned by eligible
Employees;

      (2) the term Average Compensation shall mean the annualized equivalent of
the average of an eligible Employee’s Compensation in the highest 60 consecutive
calendar months in the 120 calendar months immediately preceding the month after
which the eligible Employee terminates employment, provided that such amount
shall not exceed 300% of the Employee’s annual full-time base compensation as of
the date the eligible Employee terminates employment; and

      (3) the term Credited Service shall mean such service as defined in the
Qualified Plan together with the modifications set forth in the Corning
Incorporated Supplemental Pension Plan, provided that an Employee’s Credited
Service shall not exceed 25 years.

     An eligible Employee shall be entitled to receive an unreduced early
retirement benefit if the Employee separates from service after: (i) attaining
age 55 with at least 25 years of Credited Service; or (ii) attaining age 60 with
at least 10 years of Credited Service. The following rules shall apply if an
eligible Employee fails to satisfy these requirements:

200

--------------------------------------------------------------------------------

     (x) If an eligible Employee separates from service after attaining age 55
and commences benefits before attaining age 60, such Employee’s early retirement
benefit shall be the amount determined above, adjusted and reduced, at the rate
of one-third of one percent for each month between the date benefits commence
and the month following the month in which the Employee would attain age 60.

     (y) If an eligible Employee incurs a Total and Permanent Disability, the
eligible Employee shall be entitled to receive an unreduced early retirement
benefit at the time specified in Section 4.2.

     (z) If an eligible Employee separates from service before attaining age 55,
such Employee’s benefit shall commence within 60 days after attaining age 55
pursuant to Section 4.2 and his early retirement benefit shall be the amount
determined above, adjusted and reduced by 50%.

     B. This Section 4.1B shall only apply to an eligible Employee who is listed
on Exhibit A. The eligible Employees listed on Exhibit A shall be vested in
their Plan benefits under this Section 4.1B. An eligible Employee’s annual
benefit under this Section 4.1B, calculated as of the Employee’s Normal
Retirement Date, is a straight life annuity equal to (a) less (b), where:

     (a) equals the aggregate amount the eligible Employee would be entitled to
receive under the following formula:

      1.5% multiplied by the Employee’s Credited Service multiplied by the
Employee’s Average Compensation, and

      (b) equals the amount the eligible Employee is actually entitled to
receive under the Qualified Plan.

For purposes of calculating (a) above:

      (1) the term Compensation shall mean the total remuneration (before salary
reduction, if any, under the Company’s Management Deferral Plan, Supplemental
Investment Plan, Investment Plan or any other Code section 125, 132(f) or 401(k)
employee benefit plan) paid to an Employee by the Company for personal services
actually rendered, including cash payments of GoalSharing awards, Performance
Incentive Plan awards, Division Cash Awards, Individual Outstanding Contributor
Awards and certain other eligible cash bonuses, but excluding any Company
contributions paid under this Plan or any other employee benefit or deferred
compensation plan, awards under the Company’s Incentive Stock Plan, non-cash
bonuses, awards under the Corporate Performance Plan, the value of stock
purchase contracts, dividends or dividend equivalents thereon, reimbursed
expenses, overseas allowances, cost-of-living allowances, death benefits,
severance pay, signing bonuses, special achievement bonuses and other unusual
payments determined by the Committee in a non-discriminatory manner. The
Committee in its sole discretion may add to the items of includable compensation
other compensatory payments or benefits earned by eligible Employees;

      (2) the term Average Compensation shall mean the annualized equivalent of
the average of an eligible Employee’s Compensation in the highest 60 consecutive
calendar months in the 120 calendar months immediately preceding the month after
which the eligible Employee terminates employment, provided that such amount
shall not exceed 300% of the Employee’s annual full-time base compensation as of
the date the eligible Employee terminates employment; and

      (3) the term Credited Service shall mean such service as defined in the
Qualified Plan together with the modifications set forth in the Corning
Incorporated Supplemental Pension Plan.

     An eligible Employee shall be entitled to receive an unreduced early
retirement benefit if the Employee separates from service after: (i) attaining
age 55 with at least 25 years of Credited Service; or (ii) attaining age 60 with
at least 10 years of Credited Service. The following rules shall apply if an
eligible Employee fails to satisfy these requirements:

201

--------------------------------------------------------------------------------

     (x) If an eligible Employee separates from service after attaining age 55
and commences benefits before attaining age 60, such Employee’s early retirement
benefit shall be the amount determined above, adjusted and reduced, at the rate
of one-third of one percent for each month between the date benefits commence
and the month following the month in which the Employee would attain age 60.

     (y) If an eligible Employee incurs a Total and Permanent Disability, the
eligible Employee shall be entitled to receive an unreduced early retirement
benefit at the time specified in Section 4.2.

     (z) If an eligible Employee separates from service before attaining age 55,
such Employee’s benefit shall commence within 60 days after attaining age 55
pursuant to Section 4.2 and his early retirement benefit shall be the amount
determined above, adjusted and reduced by 50%.

     C. This Section 4.1C shall only apply to an eligible Employee who fails to
vest in his benefit under Section 4.1A. The annual benefit payable to such an
eligible Employee under this Plan shall be calculated as the benefit that would
be paid to the eligible Employee under the benefit formula and terms and
conditions (including the vesting provisions) set forth under the Corning
Incorporated Supplemental Pension Plan with the following exception.
Notwithstanding the provisions of the Corning Incorporated Supplemental Pension
Plan, all benefits set forth in this Section 4.1C shall be paid in the form of
an annuity, rather than a lump sum, except that a lump sum benefit shall be paid
in the amounts and instances described in Section 4.3(a), (c) and Section 4.6.

     D. Notwithstanding the foregoing, for purposes of calculating a particular
Employee’s benefit under the Plan, the Committee, in its sole discretion, may
adjust an Employee’s compensation, credited service or other factor used in
calculating the Employee’s benefit in any manner the Committee deems
appropriate, provided such adjustment is memorialized in writing. The Committee
may make such adjustment solely for a specified Employee or group of Employees
and without regard to how other Employees are treated.

     4.2 Commencement of Benefits. Except as set forth in Section 4.6, a
Participating Company shall pay the nonforfeited benefits due under this Plan
commencing within 60 days following the later of: (i) such Employee’s
“separation from service” within the meaning of Section 409A; or (ii) age 55.
Notwithstanding the foregoing, benefit payments to a “specified employee” within
the meaning of Section 409A (for this purpose, payments on account of death are
not considered to be payments made on account of separation from service) may
not commence until six months following the date of the specified employee’s
separation from service. Benefit payments that would otherwise have been paid to
a specified employee in the absence of the previous sentence shall be held in
suspense during the six month suspension period and paid to the specified
employee in a lump sum payment as soon as administratively practicable after the
date which is six months following the specified employee’s separation from
service.

     4.3 Form of Payment. The default form of benefit payable under this Plan
shall be a life annuity for unmarried Employees and a joint and 75 percent
survivor annuity for married Employees. Employees may elect to receive their
benefits in the form of a single life annuity or a joint and 50, 75 or 100
percent survivor annuity. Any election to change the form of benefit must be
made under such procedure established by the Committee at least 12 months prior
to the date the Employee separates from service; otherwise such change shall not
be honored. The amount of the actual benefit paid from this Plan shall be the
straight life annuity calculated under Section 4.1 adjusted as appropriate using
the actuarial assumptions set forth in the career average formula under the
Qualified Plan if a different form of annuity is paid. Any life annuity or joint
and survivor annuity shall be paid in the form of the six year certain benefit
described in Section 4.11 of the Qualified Plan (as of the date of this
restatement). No actuarial adjustments shall be made for such six year certain
benefit.

     Notwithstanding the foregoing, the following special rules shall apply in
lieu of the foregoing under the specified circumstances:

     (a) If an eligible Employee had accrued a benefit under the Corning
Incorporated Supplemental Pension Plan before becoming eligible to receive a
benefit under this Plan, the portion of such benefit that was earned under the
cash balance formula of the Corning Incorporated Supplemental Pension Plan as of
the date the Employee commenced participation in this Plan shall be paid in the
form of lump sum benefit (rather than an annuity) and the annuity set forth in
the preceding paragraph shall be offset by the value of such lump sum benefit.  

202

--------------------------------------------------------------------------------

Such offset shall be calculated by converting the lump sum benefit into an
actuarial equivalent straight life annuity using the actuarial assumptions set
forth in the Qualified Plan for making such conversions.

     (b) Benefits payable under Section 4.6 shall be paid in the form of a lump
sum payment and the actuarial assumptions used for calculating such amount shall
be the “applicable interest rate” and “applicable mortality table”, in each case
as defined in Section 417(e)(3) of the Code, for the last month of the quarter
that second precedes the quarter of the determination.

     (c) In the event that the lump sum value of an Employee’s benefit that
would normally be paid in the form of an annuity or a death benefit described in
Section 4.4 is less than $20,000, such benefit shall be paid in the form of a
lump sum payment, rather than an annuity. The actuarial assumptions used for
calculating such amount shall be the “applicable interest rate” and “applicable
mortality table”, in each case as defined in Section 417(e)(3) of the Code, for
the last month of the quarter that second precedes the quarter of the
determination.

     (d) Solely for the eligible Employee listed on Exhibit B, the Company shall
provide such Employee’s benefit by purchasing an annuity from MetLife (or its
successor) after such Employee’s separation from service.

     4.4 Death Benefits. If an eligible Employee dies while still employed by a
Participating Company but after becoming entitled to receive a vested benefit,
the eligible Employee’s spouse, if surviving, shall be entitled to a monthly
lifetime benefit equal to 50 percent of the benefit the eligible Employee would
have received under Section 4.1 at his Normal Retirement Date. Such benefit
shall commence to the eligible Employee’s spouse, if surviving, within 60 days
of the date that the eligible Employee dies. Notwithstanding the foregoing, if
the Employee’s surviving spouse is more than 5 years younger than the deceased
Employee, the benefit otherwise payable to the surviving spouse will be reduced
by one-fifth of one percent times the number of months or major fractions
thereof which is equal to the difference between (a) the age of the surviving
spouse plus 60 months and (b) the age of the deceased Employee.

     If an eligible Employee separates from service before attaining age 55, is
entitled to receive a vested benefit under the Plan, but dies before commencing
such benefit, such an eligible Employee’s spouse, if surviving, shall be
entitled to a monthly lifetime benefit equal to 50 percent of the benefit the
eligible Employee would have received under Section 4.1 at his Normal Retirement
Date adjusted and reduced by 50 percent. Such benefit shall commence to the
eligible Employee’s spouse, if surviving, within 60 days of the date that the
eligible Employee would have attained age 55. Notwithstanding the foregoing, if
the Employee’s surviving spouse is more than 5 years younger than the deceased
Employee, the benefit otherwise payable to the surviving spouse will be reduced
by one-fifth of one percent times the number of months or major fractions
thereof which is equal to the difference between (a) the age of the surviving
spouse plus 60 months and (b) the age of the deceased Employee.

     4.5 Unfunded Plan. All benefits payable to an eligible Employee under this
Plan shall be paid by the Participating Company that employs the eligible
Employee out of its general assets and shall not be funded. Although the Company
does not intend, as of the effective date of restatement, to set aside any
additional specific assets to meet its obligation to pay benefits under this
Plan, the Company may, in its discretion, set aside assets for meeting its
obligations, including, but not limited to, the establishment of a rabbi or
other grantor trust. In the event such fund or trust is established, each
Participating Company shall be responsible for making contributions to provide
for the benefits of its own eligible Employees. No Employee shall have any
property rights in any such fund or trust or in any other assets held by a
Participating Company. The right of an eligible Employee or his or her spouse or
beneficiary to receive any of the benefits provided by this Plan shall be an
unsecured claim against the general assets of a Participating Company.

203

--------------------------------------------------------------------------------

     4.6 Change in Control. Notwithstanding any provision to the contrary but
still subject to forfeiture provisions set forth in Section 3.1, in the event of
a Change in Control, each eligible Employee shall become fully vested in the
benefit payable under this Plan using the formula set forth in Section 4.1A
(except that those eligible Employees listed on Exhibit A shall have their
benefit calculated under the formula set forth in Section 4.1B) . Such benefit
shall be calculated assuming the Employee satisfied all requirements for
receiving an unreduced early retirement benefit. If an eligible Employee has a
“separation from service” within the meaning of Section 409A within 12 months of
the Change in Control, such Employee shall receive his vested benefit under this
Plan in the form of a single lump sum payment within 60 days of such separation,
subject to the 6 month delay described in Section 4.2 (if applicable). In the
case of a Change in Control and a termination of employment described above, an
eligible Employee who has not at such time attained the age of 55 shall
nevertheless be entitled to an immediate lump sum payment under this Plan equal
to the then present value of the benefit that would have been payable at the
time the Employee reached age 55 but determined on the basis of Compensation and
Credited Service in effect on the date of the Employee’s termination of
employment.

ARTICLE FIVE
Administration

     5.1 Committee as Administrator. This Plan shall be administered by the
Committee in accordance with the Plan’s terms.

     The Committee shall determine the benefits due each Employee from this Plan
and shall cause them to be paid by the Qualified Plan or by a Participating
Company under this Plan accordingly.

     The Committee shall inform each Employee of any elections which the
Employee may possess and shall record such choices along with such other
information as may be necessary to administer the Plan.

     5.2 Consistency of Interpretation. Since this Plan is intended to operate
in conjunction with the Qualified Plan, any questions concerning plan
administration or the calculation of benefits that arise but are not
specifically addressed by this Plan shall be considered in light of the
Qualified Plan. In addition, unless the context requires otherwise, the terms
used in this Plan shall have the same meaning as the same terms used in the
Qualified Plan.

     5.3 Committee Action Final. The Committee has sole discretion to determine
eligibility to participate in this Plan, to determine the eligibility for and
the amount of benefits, to interpret the Plan and to take any other action it
deems appropriate to administer this Plan. The decisions made by and the actions
taken by the Committee shall be final and conclusive on all persons.

     Members of the Committee shall not be subject to individual liability with
respect to their actions under this Plan. Notwithstanding the foregoing, the
Company shall indemnify each member of the Committee who may incur financial
liability for actions or failures to act with respect to the member’s Committee
responsibilities.

     5.4 Claims Procedures.

     (a) Claim for Benefits. The Committee, or its authorized delegate, shall
maintain a procedure under which an Employee or his beneficiary (or an
authorized representative acting on behalf of an Employee or his beneficiary)
may assert a claim for benefits under the Plan. Any such claim shall be
submitted to the Committee in writing. The Committee will generally notify the
claimant of its decision within 90 days after it receives the claim. However, if
the Committee determines that special circumstances require an extension of time
to decide the claim, it may obtain an additional 90 days to decide the claim.
Before obtaining this extension, the Committee will notify the claimant, in
writing and before the end of the initial 90-day period, of the special
circumstances requiring the extension and the date by which the Committee
expects to render a decision.

204

--------------------------------------------------------------------------------

     (b) Claims Review Procedure. If the claimant’s claim is denied in whole or
in part, the Committee will provide the claimant, within the period described in
Section 5.4(a), with a written or electronic notice which explains the reason or
reasons for the decision, includes specific references to Plan provisions upon
which the decision is based, provides a description of any additional material
or information which might be helpful to decide the claim (including an
explanation of why that information may be necessary), and describes the appeals
procedures and applicable filing deadlines.

     If a claimant disagrees with the decision reached by the Committee, the
claimant may submit a written appeal requesting a review of the decision. The
claimant’s written appeal must be submitted within 60 days of receiving the
initial adverse decision. The claimant’s written appeal should clearly state the
reason or reasons why the claimant disagrees with the Committee’s decision. The
claimant may submit written comments, documents, records and other information
relating to the claim even if such information was not submitted in connection
with the initial claim for benefits. Additionally, the claimant, upon request
and free of charge, may have reasonable access and copies of all documents,
records and other information relevant to the claim.

     The Committee will generally decide a claimant’s appeal at its next
regularly scheduled meeting following receipt of the appeal, unless the
Committee receives the appeal within 30 days of the meeting. In that case, the
appeal would be reviewed at the second regularly scheduled meeting following
receipt of the appeal. If special circumstances require an extension of time for
reviewing the claim, the claimant will be notified in writing. The notice will
be provided prior to the commencement of the extension, describe the special
circumstances requiring the extension and set forth the date the Committee will
decide the appeal. Such date will not be later than the third regularly
scheduled meeting of the Committee following the receipt of the appeal. Once the
Committee has made a decision, the claimant shall receive written or electronic
notification of the decision within fifteen (15) days. In the case of an adverse
decision, the notice will explain the reason or reasons for the decision,
include specific references to Plan provisions upon which the decision is based,
and indicate that the claimant is entitled to, upon request and free of charge,
reasonable access to and copies of documents, records, and other information
relevant to the claim.

     A claimant may not commence a judicial proceeding against any person,
including the Plan, the Plan administrator, a Participating Company, or any
other person, with respect to a claim for benefits without first exhausting the
claims procedures set forth in the preceding paragraph. A claimant who has
exhausted these procedures and is dissatisfied with the decision on appeal of a
denied claim may bring an action in an appropriate court to review the
Committee’s decision on appeal but only if such action is commenced no later
than the earlier of (1) the applicable statute of limitations, or (2) the first
anniversary of the Committee’s decision on appeal.

ARTICLE SIX
Amendment and Termination

     6.1 While the Company intends to maintain this Plan in conjunction with the
Qualified Plan indefinitely, the Board reserves the right to amend or terminate
it at any time for whatever reasons it may deem appropriate. The Board may
delegate to a committee consisting of at least three employees of the Company
the authority to make technical amendments to the Plan. Notwithstanding the
foregoing, any amendment or termination of the Plan shall comply with the
requirements of Section 409A.

     Notwithstanding the preceding paragraph, however, the Company hereby makes
a contractual commitment on behalf of itself, the other Participating Companies
and their successors to pay, or to require the other Participating Companies to
pay, the benefits accrued under this Plan prior to its amendment or termination
to the extent it or the other Participating Companies are financially capable of
meeting such obligation.

205

--------------------------------------------------------------------------------

ARTICLE SEVEN
Miscellaneous

     7.1 No Contract of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between a Participating Company and an
Employee, or as a right of any Employee to be continued in the employment of a
Participating Company, or as a limitation of the right of a Participating
Company to discharge any of its Employees, with or without cause.

     7.2 No Transferability. The rights of an Employee under this Plan shall not
be transferable, voluntarily or involuntarily, other than by will or the laws of
descent and distribution and are exercisable during the Employee’s lifetime only
by the Employee or the Employee’s guardian or legal representative.

     7.3 Taxation. The benefits payable under this Plan shall be subject to all
federal, state and local income and employment taxes to which benefits of this
type are normally subject.

     7.4 Indemnification. To the fullest extent authorized or permitted by law,
the Company shall indemnify any eligible Employee who brings an action or
proceeding, whether civil or criminal, or who is made, or threatened to be made,
a party to an action or proceeding, whether civil or criminal, by reason of the
fact that he, his testator or intestate, is or shall be entitled to benefits
under this Plan and the Company has failed to make payments hereunder when due
or has otherwise failed to follow the terms of the Plan or such eligible
Employee has reasonable cause to believe the Company shall fail or intends to
fail to perform its future obligations hereunder arising within a reasonable
time thereof, or with respect to any other matter directly or indirectly related
to this Plan, unless a judgment or other final adjudication adverse to such
eligible Employee establishes that the Company was or is legally entitled to
fail to so perform its obligations hereunder. Without limitation of the
foregoing, such indemnification shall include indemnification against all costs
of whatever nature or kind, including attorneys’ fees and costs of investigation
or defense, incurred by any eligible Employee with respect to any such action or
proceeding and any appeal therein, and which judgments, fines, amounts and
expenses have not been recouped by him in any other manner. All expenses
incurred by a person in connection with an actual or threatened action or
proceeding with respect to which such person is or may be entitled to
indemnification under this Section, shall, in the absence of a final
adjudication adverse to such person as described above, be promptly paid by the
Company to him, upon receipt of an undertaking by him to repay the portion of
such advances, if any, to which he may finally be determined not to be entitled.
The indemnification provided by this Section shall not be deemed exclusive of
any other rights to which an eligible Employee may be entitled other than
pursuant to this Section.

     Notwithstanding the foregoing, there shall be no indemnification for
persons who cease Plan participation and forfeit all benefits on account of
termination for cause as described in Section 3.1(a) or the noncompete provision
set forth in Section 3.1(c) .

     7.5 Successors. This Plan shall be binding on the Company’s successors and
assigns.

     7.6 Section 409A. This Plan shall be governed by and subject to the
requirements of Section 409A and shall be interpreted and administered in
accordance with that intent. If any provision of this Plan would otherwise
conflict with or frustrate this intent, that provision will be interpreted and
deemed amended so as to avoid the conflict. The Committee reserves the right to
take any action it deems appropriate or necessary to comply with the
requirements of Section 409A and may take advantage of such transition rules
under Section 409A as its deems necessary or appropriate. To the extent that
this Plan has been amended in 2007 to change the time and form of payments, the
amendment may apply only to amounts that would not otherwise be payable in 2007
and may not cause an amount to be paid in 2007 that would not otherwise be
payable in 2007.

     7.7 Effective Date. The original effective date of this Plan is January 1,
1986. The effective date of this restated plan document is December 6, 2006, and
the terms of this restated Plan apply to eligible Employees who retire on or
after December 6, 2006. Notwithstanding the foregoing, any provision of this
restated Plan that is required to comply with the requirements of Section 409A
is effective as of January 1, 2005. For benefits commencing to “specified
employees” (as defined by Section 409A) prior to December 6, 2006, only the
portion of the Employee’s benefit that was earned or vested after December 31,
2004 was subject to the 6 month delay described in Section 4.2.

206

--------------------------------------------------------------------------------

     7.7 Governing Law. This Plan shall be interpreted and enforced in
accordance with the laws of the State of New York.

     IN WITNESS WHEREOF, the Company has caused this Plan document to be
executed by its duly authorized officer this 12th day of February, 2007.

  CORNING INCORPORATED           

By: 

/s/ John P. MacMahon        John P. MacMahon        Title:    Senior Vice
President - Global       Compensation & Benefits 


207

--------------------------------------------------------------------------------

Exhibit A

Larry Aiello, Jr .

R. Pierce Baker, III

Robert B. Brown

William D. Eggers

James B. Flaws

Kurt R. Fischer

David L. Morse


208

--------------------------------------------------------------------------------

Exhibit B

James B. Flaws


209

--------------------------------------------------------------------------------